DETAILED ACTION
This is final office action on the merits in response to the application filed on 06/28/2022. 
Claim 2, 4, 6-9 and 12-20 has been cancelled by the applicant.
Claims 1, 3, 5, 10-11 and 21 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawing and Specification Objection:
The objections are withdrawn based on applicant’s remarks. In addition, under BRI and in light of applicant’s remark, the examiner understands the scope of the limitation is that the routing payment network only needs a list of tokens that are in token vault 120 and does not need a vault itself.
Claim Rejection under 35 U.S.C. 103:
The applicant asserts that Laxminarayanan does not teach “identify one or more value added services based on the PAN; apply the identified one or more value added services”. The examiner agrees that although Laxminarayanan discloses a value added services module 528, Laxminarayanan does not specifically discloses the above limitations.
The applicant asserts that Laxminarayanan does not teach when the token is familiar to the routing payment network, append the PAN to the authorization request and transmit the authorization request to the issuer, because just because the detokenization process suggested by the Office may be allegedly "typical," that does not mean it would have been obvious to one with ordinary skill in the art to modify the specific system of Laxminarayanan. Nor does the Office provide any evidence to support its conclusion that the suggested detokenization process is "typical." What's more, the Office does not explain how the alleged "typical" detokenization process is "one of a finite number of possible solutions" or how that is relevant to the specific modification suggested by the Office. Instead, the Office's suggested modification of Laxminarayanan appears only to be based on impermissible hindsight, using Applicant's disclosure as a guide. The examiner respectfully disagrees. Tokenization and detokenization is a known technology in the art, which a system receiving a token and converting the token to actual PAN for further process. Laxminarayanan discloses a system when Payment Processing Network A receives a token associated with Payment Network B and forward the token to Payment Network B for the actual PAN, and vice versa. It is clearly disclosed by Laxminarayanan’s system, both payment networks have the ability to convert a token associated with them to an actual PAN and also be able to send the PAN to issuer for authorization. Although Laxminarayanan does not specifically discloses above recited steps, it would have been obvious to one with ordinary skills in the art to not only understand Laxminarayanan’s system has the ability to perform the above recites steps, but also modify Laxminarayanan’s system to perform the above recites steps to improve the system efficiency. Therefore, Laxminarayanan does teach the above limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5, 10-11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laxminarayanan et al. (US 20150046338 A1; hereinafter, "Laxminarayanan") and further in view of Groarke et al. (US 20170109846 A1; hereinafter, " Groarke").
With respect to claim 1:
Laxminarayanan teaches a system for use in processing network transactions to accounts, where the transactions are based on network messages including tokens, the system comprising:
a routing payment network in communication with a payment network separate from the routing payment network. (Fig 1, 2)
the routing payment network including a memory and at least one processor coupled to the memory, wherein the at least one processor is configured to. (FIG. 2 shows a block diagram of two payment processing networks 160 and 170, each associated with a network token system 210 and 220, respectively, according to an embodiment of the invention. The payment processing networks 160 and 170 may communicate using a network interface 201. FIG. 3 illustrates components of the token processing computer 300 in one embodiment of the invention. Token processing computer 300 may implement, for example, token processing computers 212 and 222 as shown in FIG. 2. The token processing server computer 300 may include a processor 301 communicatively coupled to a network interface 302, a memory 304 and a computer readable medium 306. See at least Paragraph [0057]-[0063] Fig 1, 2)
receive an authorization request for a transaction initiated through the routing payment network, via an acquirer in communication with the routing payment network, the authorization request including a token associated with a payment account involved in the transaction. (At step 904, the merchant computer 140 may generate an authorization request message with the captured data (e.g., token, token expiration date, token presentment mode, token cryptogram, and token requestor identifier) and provide it to the acquirer computer 150. At step 906, the authorization request message may be conveyed to the payment processing network computer A 160 by the acquirer computer 150. See at least Paragraph [0157]-[0159] Fig 9)
identify whether the token included in the authorization request is familiar or unfamiliar to the routing payment network, based on a listing of tokens in a token vault data structure. (Rather, in some embodiments, direct or indirect knowledge of the lookup table may be the only way to determine the original PAN corresponding to the token. In some embodiments, an entity that maintains the aforementioned lookup table may be referred to as a "token vault." The token BIN may then be compared with token routing table 610 to determine that the token is associated with payment processing network A 160. In another example, a token "5500 0001 2345 6789" may be compared with token routing table 610 to determine that the token is associated with payment processing network B 170. See at least Paragraph [0028] [0104]-[0106] [0112] and Fig. 6)
in response to the token included in the authorization request being identified as familiar: convert the token to a primary account number (PAN), based on the token vault data structure. (Payment processing network A token mapping table 620 includes information mapping a token associated with payment processing network A 160 back to an original PAN associated with that token. PPN A token mapping table 620 may, for example, comprise data maintained in token registry database A 211 of network token system A 210. In the embodiment shown in FIG. 6, PPN A token mapping table 620 comprises a token BIN range field 621, an issuer BIN field 623 corresponding to the token BIN range 621, examples of tokens 624 that correspond to the token BIN range 621, and examples of original PANs 625 that correspond to the generated tokens. See at least Paragraph [0107])
in response to the token included in the authorization request being identified as unfamiliar (Embodiments of the invention address these issues by enabling payment networks to process transactions using tokens associated with different payment networks. For example, in some embodiments, once a transaction using a token is received by a first payment network, a token routing table may be used to identify which payment network the token is associated with. If the token is associated with a second payment network. At step 812, the payment processing network A 160 may receive the authorization request message, may determine that the authorization request message comprises a token, and may further determine that the token is associated with a different payment processing network (i.e., payment processing network B 170). See at least Paragraph [0044] [0139], Fig. 8: 812)
transmit a network request message to the payment network, via an application programing interface (API) call to the payment network, for the transaction. (In some embodiments, token exchange may be achieved via a transactional message, such as an ISO message, an application programming interface (API), or another type of web interface (e.g., web request). In some embodiments, network interface 201 may include APIs for tokenization and de-tokenization services, e.g., token exchange, token routing, etc. In addition, network interface 201 may allow entities to request the original PAN associated with a token for transactions. See at least Paragraph [0036] [0058])
the network request message including the token but not including the PAN associated with the payment account (If the token is associated with a second payment network, a token verification request message may be sent to the second payment network. At step 908, payment processing network A 160 generates a token verification request message. The token verification request message may include, for example, the token, the token requestor ID, the token expiration date, the POS entry mode, a token assurance level, and/or the token cryptogram. Any of these data fields may be determined from the authorization request message or any other suitable source. See at least Paragraph [0044] [0160], Fig. 9: 908)
whereby the token is converted to the PAN associated with said payment account and returned to the routing payment network; receive the PAN from the payment network. (Subsequently, an original PAN associated with the token may be returned in a token verification response message. Once payment processing network B 170 receives the token verification request, at step 910, payment processing network B 170 may interface with network token system B 220 to determine an account identifier (e.g., a PAN) associated with the received token, validate the transaction is compatible with the token information stored in the token record of the token registry 221 for the token (e.g., token presentment mode, merchant limitations, token requestor identifier validation, token cryptogram validation, etc.), and send the chip data (e.g., token cryptogram and chip transaction indicator), the token, the token expiration date, the token requestor identifier, a token assurance level, a PAN corresponding the token, and a PAN expiration date to payment processing network A 160 as part of a token verification response message. See at least Paragraph [0044] [0161], Fig. 9: 910)
append the PAN to the authorization request; transmit the authorization request, with the appended PAN, to the issuer of the payment account, thereby permitting the routing payment network to accommodate use of the token, when unfamiliar, to process the transaction. (The first payment network may can then use the BIN of the original PAN to route the transaction and provide the PAN to the issuer to approve or decline the transaction. At step 912, payment processing network A 160 modifies the authorization request message for the transaction to include, for example, the PAN, the PAN expiration date, the POS entry mode, a card sequence number (which may be used to differentiate between different consumer devices 120 or tokens associated with the same PAN), the token cryptogram, the token, the token requestor ID, and the token assurance level. see at least Paragraph [0044] [0162]-[0163] Fig. 9: 912)

Laxminarayanan does not explicitly teach the following limitation:
append the PAN to the authorization request; transmit the authorization request, with the appended PAN, to an issuer associated with the payment account. (Fig. 8: 820, 9: 912). 
Laxminarayanan discloses a system which payment network system A sending a detokenization request to payment network B when payment network A does not have the specific token data. Although Laxminarayanan does not expressly or inherently teach the above features, it would have been obvious to one with ordinary skills in the art to understand the system of Laxminarayanan as a whole to convert the token to PAN by the routing payment network itself when the token is familiar, and append the PAN to an authorization request to issuer for authorization.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the detokenization process of Laxminarayanan within payment network system A to include detokenization by network A itself, because one of skill in the art would have recognized this as the typical detokenization process and moreover, one of a finite number of possible solutions with a reasonable expectation of success given that a payment network detokenizing its own PANs is the conventional process. 
Laxminarayanan does not teach identify one or more value added services based on the PAN; apply the identified one or more value added services, however,
Groarke teaches identify one or more value added services based on the PAN; apply the identified one or more value added services. (In step 410, the token PAN 106 is extracted from the authorization credit request and the MasterCard™ systems determine whether the PAN has an associated Authorization Value Added Service. If it is PAN has an associated Authorization Value Added Service 210, the authorization credit request is subjected to further controls to determine whether the payment should be accepted. In steps 415 and 420, the Authorization Value Added Service 210 determines whether the asset is available during the time period identified in the credit authorization request. see at least Paragraph [0091]-[0093])
Both Laxminarayanan and Groarke discloses a token payment system with value added service ability. Laxminarayanan does not teach the specific function of value added services as recited in the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Laxminarayanan to identify value added services based on PAN and apply the services as taught by Groarke to effectively control and perform the transactions. 
With respect to claim 3:
Laxminarayanan further teaches wherein the at least one processor is further configured to search, in the token vault data structure, for the token, in order to identify whether the token is familiar or unfamiliar. (Rather, in some embodiments, direct or indirect knowledge of the lookup table may be the only way to determine the original PAN corresponding to the token. In some embodiments, an entity that maintains the aforementioned lookup table may be referred to as a "token vault." The token BIN may then be compared with token routing table 610 to determine that the token is associated with payment processing network A 160. In another example, a token "5500 0001 2345 6789" may be compared with token routing table 610 to determine that the token is associated with payment processing network B 170. Payment processing network A token mapping table 620 includes information mapping a token associated with payment processing network A 160 back to an original PAN associated with that token. PPN A token mapping table 620 may, for example, comprise data maintained in token registry database A 211 of network token system A 210. In the embodiment shown in FIG. 6, PPN A token mapping table 620 comprises a token BIN range field 621, an issuer BIN field 623 corresponding to the token BIN range 621, examples of tokens 624 that correspond to the token BIN range 621, and examples of original PANs 625 that correspond to the generated tokens. See at least Paragraph [0028] [0104]-[0106] [0112] Fig. 6)
With respect to claim 5:
Laxminarayanan further teaches wherein the network request message is an ISO 8583 message. (In some embodiments, token exchange may be achieved via a transactional message, such as an ISO message. See at least Paragraph [0036])
With respect to claim 10:
Laxminarayanan further teaches further comprising at least one token service provider in communication with the at least one processor, the at least one processor of the routing payment network further configured to receive tokens from the at least one token service provider and store the received tokens in the token vault data structure as part of the listing of tokens. (Network token systems 210 and 220 may each include a token registry database 211 and 221, and a token processing server computer 212 and 222, respectively. Token registry database 211 and 221 may also be referred to as "token vaults." A token registry database 211 or 221 may store and maintain issued or generated tokens as well as any other relevant information to the tokens. At step 804, the network token system B 220 generates and/or determines a token associated with the token request and provides the token to the token requestor in response to the token request. Once the token is generated or determined, a token record/entry for the token may be generated including the token data shown in FIG. 4 described above regarding token entry or records in the token registry database 221. See at least Paragraph [0059] [0129]-[0131] and Fig. 8)
With respect to claim 11:
Laxminarayanan further teaches wherein the routing payment network includes an automated clearing house (ACH) network. (FIG. 5 illustrates components of the payment processing network computer 500 in one embodiment of the invention. In some embodiments, payment processing network A 160 and payment processing network B 170 may be implemented using or in a similar manner to payment processing network computer 500. The computer readable medium 510 may include an authorization module 512, an authentication module 514, a capture module 516, a clearing module 518, a settlement and reconciliation module 520, an interchange fee programs module 522, a regulations and exception processing module 526, a reporting module 526 and a value added services module 528. See at least Paragraph [0084]-[0089] Fig.5)
With respect to claim 21:
Laxminarayanan further teaches wherein the token is generated through a token service provider associated with one of the routing payment network and the payment network; and wherein the at least one processor of the routing payment network is further configured to: receive the token from the token service provider, when the token service provider is associated with the routing payment network; and store the token in the token vault data structure, whereby the token is familiar to the routing payment network. (Network token systems 210 and 220 may each include a token registry database 211 and 221, and a token processing server computer 212 and 222, respectively. Token registry database 211 and 221 may also be referred to as "token vaults." A token registry database 211 or 221 may store and maintain issued or generated tokens as well as any other relevant information to the tokens. At step 804, the network token system B 220 generates and/or determines a token associated with the token request and provides the token to the token requestor in response to the token request. Once the token is generated or determined, a token record/entry for the token may be generated including the token data shown in FIG. 4 described above regarding token entry or records in the token registry database 221. See at least Paragraph [0059] [0129]-[0131] Fig. 8)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685